HOLMAN, J.,
dissenting.
If all the allegations of an indictment can be admitted and a set of facts can still exist under which the defendant would not be guilty, the indictment does *278not state sufficient facts to constitute a crime. State v. Anderson, 242 Or 457, 462, 410 P2d 230 (1966); State of Oregon v. Buck, 200 Or 87, 103-104, 262 P2d 495 (1953); State v. Smith, 11 Or 205, 207, 8 P 343 (1883). The indictment alleges defendant killed decedent by striking her while driving in a negligent manner. It is possible for this to occur and the defendant’s gross negligence not be the cause of the death. The indictment is insufficient because it does not allege any causal relation between defendant’s gross negligence and decedent’s death. I therefore dissent.